DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “electrically connectable” in line 5.  it is not definite as to whether the circuit is connected to the LED-PD pair or not.
Claims 2-16 recite or encompass this limitation and are rejected for same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 16 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Boehmer [US 4726382 A].
As per claim 1, Boehmer teaches a finger cuff attachable to a patient's finger (Boehmer Fig 1) to be used in measuring the patient's blood pressure by a blood pressure measurement system (Boehmer Fig 1, Col 1:15-45, Col 3:67 to Col 4:2), the finger cuff comprising:
a light emitting diode (LED) - photodiode (PD) pair (Boehmer Fig 1 items 38, 40, Col 4:9-12);
a bladder that exerts pressure on the patient's finger (Boehmer Fig 1, bladder 12);
and a flexible circuit (Boehmer Fig 1 flexible circuit 16) electrically  connectable to the LED-PD pair (Boehmer Fig 1 electrical connection via leads 42) and attached to an interior of the finger cuff (Boehmer Fig 1, Fig 3, Col 4:3-10), wherein the flexible circuit includes a flexible polymer material (Boehmer Col: 37-38, discloses polyimide which is a polymer).
As per claim 2, Boehmer teaches wherein the flexible circuit includes soft and flexible edges (Boehmer “flexible circuit 16 is made of polyimide approximately 3 mils. in thickness”, As shown in Fig 1, the circuit includes edges or boundaries) to allow adjustment to different finger characteristics and to provide a tight fit and increased pressure transmission from the finger cuff to the patient's finger (This is claimed as intended use of the flexible circuits edges.  As discussed in Boehmer Col: 51-65, the cuff is designed to be properly wrapped around finger to obtain pressure measurements.  There is no additional feature claimed that differentiates the cuff /flexible circuit in Boehmer from the claim.  Hence the cuff /flexible circuit provides same use).
As per claim 3, Boehmer teaches wherein the finger characteristics include finger phalanx and knuckle anatomy (These characteristics are only anatomical parts of the finger.  There is no additional feature claimed for the flexible circuit that differentiates the cuff /flexible circuit in Boehmer from the claim.  Hence the cuff /flexible circuit provides same use, including adjusting to characteristics such as finger phalanx and knuckle).
As per claim 4, Boehmer teaches wherein the flexible circuit has a smaller width than a full width of the finger cuff (This is inherently from Figs 1, Fig 3 and Fig 4.  Full width of the cuff is width if item 10.  The flexible circuit 16 is inside the whole cuff).
As per claim 8, Boehmer teaches wherein the LED-PD pair are mounted on the flexible circuit (Boehmer Fig 2).
As per claims 9-12, 16, are directed to method of claims 1-4, 8, have similar limitations and are anticipated by Boehmer for same reasons as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13,15 rejected under 35 U.S.C. 103 as being unpatentable over Boehmer as applied to claims 1, 9 above and further in view of Schraa [US 20100317945 A1].
As per claims 5, 7, 13, 15, Boehmer teaches claims 1, 9 as discussed above. Boehmer does not expressly teach wherein the flexible circuit includes circuitry that processes pleth signals from the LED-PD pair and communicates the pleth signals to a component of the blood pressure measurement system and wherein the flexible circuit includes a pair of openings for accommodating the LED-PD pair 
Schraa , in same field of endeavor teaches wherein the flexible circuit includes circuitry that processes pleth signals from the LED-PD pair (Schraa ¶0015 “ flexible printed circuit may be provided for feeding the photoplethysmograph and for acquiring measurement data from the detector”) and communicates the pleth signals to a component of the blood pressure measurement system (Schraa Fig 4, ¶0040), 
 wherein the flexible circuit includes a pair of openings for accommodating the LED-PD pair (Schraa Fig 1 items 9a, 9b).
Schraa is directed to photoplethysmograph for measurements of a physiological parameter such as blood pressure (Schraa ¶0036).  Schraa also discloses hot the LED –PD pair can be accommodated in a flexible circuit using opening.  Hence the features claimed were known before the effective filing date of the claimed invention and it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Boehmer by integrating these known features.  The motivation to have holes would be to provide a mechanism of accommodating components.  The motivation for using pleth signals is so that signals may be used for beat to beat stroke volume and/or cardiac output.  

Claims 6, 14 rejected under 35 U.S.C. 103 as being unpatentable over Boehmer as applied to claims 1, 9 above and further in view of Rice [US 20180296168 A1].
As per claims 6, 14 Boehmer teaches claims 1, 9 as discussed above. Boehmer does not expressly teach wherein the flexible circuit is electrically connectable to a cable to provide power to and receive data from the LED-PD pair.
Rice teaches wherein the flexible circuit is electrically connectable to a cable to provide power to and receive data from the LED-PD pair (Rice Figs 2-3, ¶0034 “The interrogation device 400 may be operatively coupled to the processor 500 by a data cable 402, which may transfer data and/or power between the interrogation device 400 and the processor 500”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Boehmer by integrating cable as in Rice. The motivation would be to establish communications with a hub device like a computer for processing and display so that the information can be viewed and analyzed by an operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793